Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 05 February 2021 has been entered. Claims 1 and 19-21 have been amended. Claims 4 and 16 has been cancelled. No claims have been added. Therefore, claims 1-3, 5-15 and 17-21 are presently pending in this application.
Claim Objections
Claim 11 is objected to because of the following informalities:  line 2 recites "70 millimeters" and is suggested to say --70 millimeters.--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-3, 5-15 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 19-20, lines 23-24 (claim 1), lines 26-27 (claim 19) lines 21-22 (claim 20) recite "wherein the inside wall is continuous and without openings between the jet orifice and the patient end opening". The applicant’s specification recites “The device generally comprises a body exhibiting a concave substantially frustum-shaped interior wall. The substantially frustum-shaped interior wall defines an interior space. The narrow end of the frustum forms the patient end opening through which respired gas will pass during the breathing cycle”, see page 11 lines 20-23 to page 12 line 1. However, there is no disclosure of the inside wall as being “without openings”. Figures 1-2 show the inside wall 102 as being frustum shaped. However, the figures do not show the entire cross-section of the inside wall and it is unclear if there are any openings which are not shown in the figures. For example, the cross-section view in figure 1 shows a half portion of the inside wall 102, but does not show the entirety of the inside wall 102 and it is unclear if the portion not shown may or may not have an opening. In figure 2 there appears to be a slightly altered embodiment having the inside wall 102, the embodiment clearly showing a slightly modified connector 106 
Additionally, claim 18 recites “a safety pressure relief valve in fluid communication with said interior space”. On page 23 lines 1-15 of the applicant’s specification recites “This example (700) of the invention further comprises a ball and spring "pop-off" safety relief valve (704). A pressure relief throughhole (804) made through the concave frustum-shaped wall (806) of the device (700). A "pop-off" safety relief valve housing (808) with pop-off housing endcap (810) encases the ball (812) and spring (814) mechanism and is attached to the outer surface of the frustum-shaped wall (806) covering the throughhole (804) such that the spring (814) presses the ball (812) into the throughhole (804) through the frustum-shaped wall (806), blocking gas from escaping through the throughole (804). The spring (814) is calibrated such that it holds the ball (812) in position blocking the throughhole (804) until a threshold pressure is reached within the interior space (816). When the pressure within the interior space (816) rises to or above the threshold pressure, the spring (814) is compressed as the ball (812) is pushed away from the throughhole (804) by the pressurized gas within the interior space (816), allowing gas to escape the interior space (816) and out through the 2 pressure release vents (710) in the side of the "pop-off" safety relief valve housing (808), thereby decreasing the excess pressure within the interior space (816)”. Further, 

Any remaining dependent claims are rejected upon dependency of a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 19-20, lines 23-24 (claim 1), lines 26-27 (claim 19) lines 21-22 (claim 20) recite "wherein the inside wall is continuous and without openings between the jet orifice and the patient end opening". As the limitation is considered to lack support from the disclosure, it is unclear if the limitation "without openings" requires that the inside wall is without any openings which include without one opening or more or does the limitation requires that the inside wall is without more than one opening. For examination purposes, the limitation is interpreted as without more than one opening.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11-12, 15 and 19-21 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Travan (2007/0056587 A1) in view of Lemer (4,495,946 A).
Regarding claim 1, in figure 5 Travan discloses a breathing assistance device comprising: a body (ventilatory support device 10) having an inside wall (tubular shaped body 15) that is frustum shaped (the inside wall 15 is shown to be conical and has a part, the narrow end, that is left when a cone or pyramid is cut by a plane parallel to the base and the apical part is removed giving it a frustum shape, see fig. 5 and para. [0076]); said inside wall 15 defining an interior space (the inside wall is shown to define a hollow interior space, see fig. 5 and para. [0045]); said inside wall 15 having a narrow end and a wide end and a central axis (center axis X; see annotated fig. 5 of Travan below); said narrow end of said inside wall 15 forming a patient end opening (the area near the front portion 15a of the inside wall 15 forms the patient end opening, see annotated fig. 5 of Travan below); said patient end opening leading to a connector (fitting 17), said connector 17 adapted to be engaged directly with a patient's breathing tract or adapted to be engaged indirectly with a patient's breathing tract (connector 17 is connected to the patient, see para. [0046]); said body 10 having an opening (discharge 
Regarding the limitation of the opening to the atmosphere at an end of the body distal from the patient end, if in doubt in figure 5 Travan discloses that an elastic bag 20 
Annotated figure 5 of Travan

    PNG
    media_image1.png
    472
    790
    media_image1.png
    Greyscale

Regarding claim 11, in figure 5 of Travan, the modified Travan device discloses that a distance of the jet orifice from the patient end opening is between 25 and 70 millimeters (the distance from the jet orifice from the patient end opening is 46 millimeters, see para. [0058] of Travan).
Regarding claim 12, the modified Travan device does not disclose that the distance of the jet orifice from the patient end opening is 47 millimeters.
However, the modified Travan device discloses that a distance of the jet orifice from the patient end opening is 46 millimeters (the distance from the jet orifice from the patient end opening is 46 millimeters, see fig. 5 and para. [0058] of Travan). It would have been an obvious matter of design choice to modify the connector of the modified Travan device to be 47 square millimeters, since such a modification would have 
Regarding claim 15, the modified Travan device discloses that said device is disposable, see para. [0043] of Travan.
Regarding claim 19, in figure 5 Travan discloses a breathing assistance device comprising: a body (ventilatory support device 10); said body 10 having a continuous inside wall (tubular shaped body 15; the bottom portion of the inside wall 15 is continuous along the entirety of its surface with no breaks or protrusions along its surface, see fig. 5); said inside wall 15 having a narrow end and a wide end (the inside wall 15 is shown to have a narrow end and wide end, see annotated fig. 5 of Travan above); said narrow end of the inside wall 15 forming a patient end-opening (the area near the front portion 15a of the inside wall 15 forms the patient end opening, see annotated fig. 5 of Travan above); said patient end opening having a centroid; said wide end of said inside wall 15 having a centroid (the patient end opening and wide end of the inside wall 15 are conical and therefore have a centroid about the central axis X, see fig. 5 and para. [0075]-[0076] of Travan); said inside wall 15 having a central axis (central axis X), said central axis X passing through said centroid of said patient end opening and though said centroid of said wide end of said inside wall 15 (the central axis X is shown to pass through the centroid of the patient end opening and wide end of inside wall 15, see annotated fig. 5 of Travan above); where there is a cross-section of said body which includes said central axis where said inside wall 15 forms a linear angle greater than 0 degrees and less than 8 degrees with said central axis X (the inside wall 15 diverges at an angle of 4.5 degrees from said central axis X, see para. [0067] of 
Regarding the limitation of the opening to the atmosphere at an end of the body distal from the patient end, if in doubt in figure 5 Travan discloses that an elastic bag 20 is placed at an end of the body 10 distal to the patient end opening, the elastic bag 20 supplying respirable gas to the patient and amplifying the gas sent from the supplementary respirable gas jet 35, see fig. 2 and paras. [0056] and [0094]. However, in figure 1 Lemer teaches a body 1/21 having an opening to the atmosphere at an end 10 of the body 1/21 distal from the patient end opening allowing fluid communication between said interior space and the atmosphere (the opening, shown to be at the distal end of the body 1/21, allows respirable gas from the atmosphere to be directed the end 10 of the body toward the patient end opening and increases the flow sent from the supplementary respirable gas jet 14, see col. 2, lines 20-33 and col. 3, lines 52-57). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the end of the body of Travan’s device to have an opening to the atmosphere as taught by Lemer so as to be able to allow the end of the body to provide an unlimited source of respirable gas, see col. 3, lines 52-57 of Lemer.
Regarding claim 20, in figure 5 Travan discloses a breathing assistance device comprising: a body (ventilatory support device 10) exhibiting a continuously narrowing inside wall (tubular shaped body 15; the bottom portion of the inside wall 15 is continuous along the entirety of its surface with no breaks or protrusions along its 
Regarding the limitation of the opening to the atmosphere at an end of the body distal from the patient end, if in doubt in figure 5 Travan discloses that an elastic bag 20 is placed at an end of the body 10 distal to the patient end opening, the elastic bag 20 supplying respirable gas to the patient and amplifying the gas sent from the supplementary respirable gas jet 35, see fig. 2 and paras. [0056] and [0094]. However, in figure 1 Lemer teaches a body 1/21 having an opening to the atmosphere at an end 10 of the body 1/21 distal from the patient end opening allowing fluid communication between said interior space and the atmosphere (the opening, shown to be at the distal end of the body 1/21, allows respirable gas from the atmosphere to be directed the end 10 of the body toward the patient end opening and increases the flow sent from the supplementary respirable gas jet 14, see col. 2, lines 20-33 and col. 3, lines 52-57). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the end of the body of Travan’s device to have an opening to the atmosphere as taught by Lemer so as to be able to allow the end of the body to provide an unlimited source of respirable gas, see col. 3, lines 52-57 of Lemer.
Regarding claim 21, in figure 5 Travan discloses a breathing assistance device comprising: a body (ventilator support device 10) exhibiting a concave substantially 
Regarding the limitation of the opening to the atmosphere at an end of the body distal from the patient end, if in doubt in figure 5 Travan discloses that an elastic bag 20 is placed at an end of the body 10 distal to the patient end opening, the elastic bag 20 supplying respirable gas to the patient and amplifying the gas sent from the supplementary respirable gas jet 35, see fig. 2 and paras. [0056] and [0094]. However, in figure 1 Lemer teaches a body 1/21 having an opening to the atmosphere at an end 10 of the body 1/21 distal from the patient end opening allowing fluid communication between said interior space and the atmosphere (the opening, shown to be at the distal end of the body 1/21, allows respirable gas from the atmosphere to be directed the end 10 of the body toward the patient end opening and increases the flow sent from the supplementary respirable gas jet 14, see col. 2, lines 20-33 and col. 3, lines 52-57). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the end of the body of Travan’s device to have an opening to the atmosphere as taught by Lemer so as to be able to allow the end of the body to provide an unlimited source of respirable gas, see col. 3, lines 52-57 of Lemer.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Travan and Lemer as applied to claim 1 above, and further in view of Rozenberg et al. (2009/0234325 A1).
Regarding claim 2, the modified Travan device discloses that the bottom portion of the inside wall 15 (of Travan) is continuous along the entirety of its surface with no breaks or protrusions along its surface and becomes more narrow as it approaches a fitting 17 (of Travan), see fig. 5 of Travan, but does not disclose that said inside wall has a rectangular cross-sectional shape.
However, in figures 6A-6B Rozenberg teaches that an inside wall 64 has a rectangular cross-sectional shape (the inside wall allows for gas to be delivered to the nasal passages of the user, see para. [0103]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the inside wall of the modified Travan device to have a rectangular cross-sectional shape as taught by Rozenberg so as to be able to allow a larger concentration of respirable gas to reach the user.
If in doubt, it would have been an obvious matter of design choice to modify the inside wall of the modified Travan device to have a rectangular cross-sectional shape, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Travan and Lemer as applied to claim 1 above, and further in view of Giroux et al. (7,905,229 B2).

However, in figure 13 Giroux teaches that an inside wall 60B is substantially a square pyramidal shaped wall (the inside wall 60B is shown to have a hollow interior which can be pyramidal shaped, see col. 33, lines 52-67 and col. 34, lines 1-2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the inside wall of the modified Travan device to be substantially square pyramidal-shaped as taught by Giroux so as to be able to allow a larger concentration of respirable gas to enter the wide end of the inside wall. 
If in doubt, it would have been an obvious matter of design choice to modify the inside wall of the modified Travan device to be substantially square pyramidal-shaped, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Travan and Lemer as applied to claim 1 above, and further in view of Duquette et al. (2010/0252044 A1).
Regarding claim 5, in figure 5 of Travan, the modified Travan device discloses that said inside wall 15 (of Travan) diverges at an angle of 4.5 degrees from said central 
However, in figure 4 Duquette teaches that an inside wall diverges at an angle of approximately 4 degrees from said central axis thereof, see para. [0029]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the inside wall of the modified Travan device to diverge at an angle of less than 4 degrees such as taught by Duquette so as to be able to improve the airflow efficiency of the inside wall, see paras. [0029]-[0030] of Duquette.
If in doubt, it would have been an obvious matter of design choice to modify the inside wall of the modified Travan device to diverge at an angle of less than 4 degrees, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Further it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inside wall of the modified Travan device to diverge at an angle of less than 4 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, the modified Travan device discloses that said inside wall diverges at an angle greater than 3 degrees and less than 4 degrees from said central axis thereof as recited in the rejection of claim 5 above.
.
Claims 8, 10 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Travan and Lemer as applied to claim 1 above, and further in view of Ratner (2011/0088696 A1).
Regarding claim 8, the modified Travan device discloses that said patient end opening has a cross-sectional area of 63.6 square millimeters (the patient end opening has a diameter, represented by the symbol Ø, of 9 millimeters which, when converted using the area equation area=π*(d/2)^2, gives an cross-sectional area of 63.6 square millimeters, see figure 4b of Travan), but does not disclose that the patient end opening has a cross-sectional area between 65 and 185 square millimeters
However, in figure 1 Ratner teaches that a patient end opening has a cross-sectional area between 65 and 185 square millimeters (the patient end opening has a diameter of 12.5 mm which, when converted using the area equation area=π*(d/2)^2, gives an cross-sectional area of 134.8 square millimeters, see para. [0079] of Ratner). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient end opening of the modified Travan device to have a cross-sectional area between 65 and 185 square millimeters as taught by Ratner so as to be able to allow the patient end opening to align with a standard tube connector, see para. [0079] of Ratner.
If in doubt, it would have been an obvious matter of design choice to modify the patient end opening of the modified Travan device to be 134.8 square millimeters, since 
Further it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the patient end opening of the modified Travan device to be between 65 and 185 square millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10, in figure 4b of Travan, the modified Travan device discloses that a gas flow path through said connector 17 is restricted to a cross-sectional area between 186.99 square millimeters (the connector 17 has a diameter, represented by the symbol Ø, of 15.43 millimeters which, when converted using the area equation area=π*(d/2)^2, gives an cross-sectional area of 186.99 square millimeters), but does not disclose that the gas flow path through said connector is restricted to a cross-sectional area between 63 and 185 square millimeters.
However, in figure 1 Ratner teaches that a connector 104 has a diameter of 15.2 for a cross-sectional area of 181.5 square millimeters (the connector 104 has a diameter of 15.2 millimeters which, when converted using the area equation area=π*(d/2)^2, gives an cross-sectional area of 181.5 square millimeters, see para. [0079]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the connector of the modified Travan device to be 181.5 square millimeters as taught by Ratner so as to allow the connector to accommodate a standard tube connector, see para. [0079] of Ratner.

Further it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connector of the modified Travan device to be 181.5 square millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, in figure 5 of Travan, the modified Travan device discloses a filter 70 on the discharge opening 30 at the top end of the interior space, see para. [0057] of Travan, and an opening to the atmosphere at the distal end of the body, see fig.1 and col. 3, lines 52-57 of Lemer, but does not disclose a manometer in fluid communication with said interior space.
However, in figure 1 Ratner discloses a manometer 128 in fluid communication with the interior space 102 of an inside wall 112, see para. [0078]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the filter of the modified Travan device with a manometer as taught by Ratner so as to be able to provide an indication of the gas pressure within the interior of the main tube, see para. [0078] of Ratner.
Regarding claim 18, in figure 5 of Travan, the modified Travan device discloses a filter 70 on the discharge opening 30 at the top end of the interior space, see para. 
However, in figures 4A-5 Ratner teaches a safety pressure relief valve 402 in fluid communication with said interior space 420 of the inside wall 428, see para. [0081]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the filter of the modified Travan device with a safety pressure relief valve as taught by Ratner so as to be able to prevent overpressure in the interior space of the body, see para. [0081] of Ratner.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Travan and Lemer as applied to claim 1 above, and further in view of Wondka et al. (2005/0066976 A1).
Regarding claim 9, in figure 4b of Travan, the modified Travan device discloses that the patient end opening has a cross-sectional area of 63.6 square millimeters, but does not disclose that said patient end opening has a cross-sectional area of 95 square millimeters.
However, in figure 3 Wondka teaches that a patient end opening 32 has a cross-sectional area of approximately 95 square millimeters (the patient end opening 32 has a diameter of 11 millimeters which, when converted using the area equation area=π*(d/2)^2, gives an cross-sectional area of 95 square millimeters, see para. [0102]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the patient end opening of the modified 
If in doubt, it would have been an obvious matter of design choice to modify the patient end opening of the modified Travan device to be 95 square millimeters, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Further it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the patient end opening of the modified Travan device to be 95 square millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Travan and Lemer as applied to claim 1 above, and further in view of Kapust et al. (2010/0252041 A1).
Regarding claims 13-14, in figure 5 of Travan, the modified Travan device does not disclose that the jet orifice has a diameter of between 0.5 and 1.0 millimeters and the jet orifice has a diameter of 0.65 millimeters.
However, Kapust teaches that a jet orifice has a diameter of approximately 65 millimeters (the jet orifice has an inner diameter in a preferred range of 0.05-1.75 millimeters, see page 24 table 3 and paras. [0293]-[0294]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the jet orifice of the modified Travan device to have a diameter of 0.65 
If in doubt, it would have been an obvious matter of design choice to modify the jet orifice of the modified Travan device to have a diameter of 0.65 millimeters, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Further it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the jet orifice of the modified Travan device to have a diameter of 0.65 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Response to Arguments
The arguments to newly added claim limitations in claims 1 and 19-21 have been addressed in the above rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785